 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 KEON KYUN PARK,                                        Case No. 2:19-cv-01298-APG-BNW

 4          Park,                                         SCHEDULING ORDER

             v.
 5

 6 BRIAN E. WILLIAMS, et al.,

 7          The Respondents.

 8

 9          Keon Kyun Park, a prisoner at Nevada’s High Desert State Prison, filed a petition for writ

10 of habeas corpus under 28 U.S.C. § 2254. On March 13, 2019, I appointed counsel to represent

11 Park. ECF No. 3. Appointed counsel, the Federal Public Defender for the District of Nevada

12 (FPD), appeared for Park on September 6, 2019. ECF No. 7. Counsel appeared for the

13 Respondents on August 14, 2019. ECF No. 6. Therefore, the following schedule for further

14 proceedings in this action now applies.

15          Payment of Filing Fee. Park shall pay the $5 filing fee for this action within 20 days after

16 the entry of this order.

17          Amended Petition. If necessary, Park shall file an amended petition for writ of habeas

18 corpus within 90 days after entry of this order. The amended petition shall specifically state

19 whether each ground for relief has been exhausted in state court; for each claim that has been

20 exhausted in state court, the amended petition shall state how, when, and where that occurred. If

21 Park determines that an amended petition need not be filed, then, within 90 days after entry of

22 this order, Park shall file a notice to that effect.

23
 1         Response to Petition. The Respondents will have 60 days following service of the

 2 amended petition to file an answer or other response to the amended petition. If Park does not

 3 file an amended petition, the Respondents will have 60 days following the due date for the

 4 amended petition to file an answer or other response to Park’s petition.

 5         Reply and Response to Reply. Park will have 45 days following service of an answer to

 6 file a reply. The Respondents will thereafter have 30 days following service of a reply to file a

 7 response to the reply.

 8         Briefing of Motion to Dismiss. If the Respondents file a motion to dismiss, Park will

 9 have 60 days following service of the motion to file a response to the motion. The Respondents

10 will thereafter have 30 days following service of the response to file a reply.

11         Discovery. If Park wishes to move for leave to conduct discovery, Park shall file such

12 motion concurrently with, but separately from, the response to the Respondents’ motion to

13 dismiss or the reply to the Respondents’ answer. Any motion for leave to conduct discovery

14 filed by Park before that time may be considered premature, and may be denied, without

15 prejudice, on that basis. The Respondents shall file a response to any such motion concurrently

16 with, but separately from, their reply in support of their motion to dismiss or their response to

17 Park’s reply. Thereafter, Park will have 20 days to file a reply in support of the motion for leave

18 to conduct discovery.

19         Evidentiary Hearing. If Park wishes to request an evidentiary hearing, Park shall file a

20 motion for an evidentiary hearing concurrently with, but separately from, the response to the

21 Respondents’ motion to dismiss or the reply to the Respondents’ answer. Any motion for an

22 evidentiary hearing filed by Park before that time may be considered premature, and may be

23



                                                     2
 1 denied, without prejudice, on that basis. The motion for an evidentiary hearing must specifically

 2 address why an evidentiary hearing is necessary and must meet the requirements of 28 U.S.C.

 3 § 2254(e). The motion must state whether an evidentiary hearing was held in state court, and, if

 4 so, state where the transcript is located in the record. If Park files a motion for an evidentiary

 5 hearing, The Respondents shall file a response to that motion concurrently with, but

 6 separately from, their reply in support of their motion to dismiss or their response to Park’s reply.

 7 Thereafter, Park will have 20 days to file a reply in support of the motion for an evidentiary

 8 hearing.

 9         Dated: September 9, 2019.

10
                                                          __________________________________
11                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
